          Case 7:19-cr-00617 Document 7 Filed on 03/20/19 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS                                 ENTERED
                                 MCALLEN DIVISION                                      March 20, 2019
                                                                                     David J. Bradley, Clerk




UNITED STATES OF AMERICA                         §
                                                 §
versus                                           §            Case No. 7:19−mj−00652
                                                 §
Hennry Cabrera Ramos                             §


                               ORDER APPOINTING COUNSEL


      Because the above-named defendant has testified under oath or has otherwise satisfied
this court that he or she (1) is financially unable to employ counsel, and (2) does not wish to
waive counsel, and because the interests of justice so require, the Federal Public Defender is
hereby appointed to represent this person in the above-designated case.
      If appointment is made by a Magistrate and the case subsequently proceeds to United
States District Court, the appointment shall remain in effect until terminated or a substitute
attorney is appointed.

      Signed on March 20, 2019, in McAllen, Texas.
